Case 18-10643-elf Doc 175-4 Filed 06/09/21 Entered 06/09/21 11:56:17   Desc
                Exhibit D: Loan Modification Denial Page 1 of 7




                       Exhibit“D”
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
                                     
      Case 18-10643-elf Doc 175-4 Filed 06/09/21 Entered 06/09/21 11:56:17                                    Desc
                      Exhibit D: Loan Modification Denial Page 2 of 7




                                                     323 5TH STREET
                                                    EUREKA, CA 95501
                                                  Toll-Free 800-603-0836
                                                  8:00 a.m. -5:00 p.m. PT



8/20/2020

CERTIFIED MAIL
RETURN RECEIPT REQUESTED

TATYANA MAZIK and
1269 WALLER DR
HUNTINGDON VALLEY, PA 19006

                                 NOTICE OF ATTEMPT TO COLLECT DEBT

                          Para información en español llame al (800) 603-0836 ext 2643
                     For more information in Spanish call (800) 603 0836 ext 2643

RE:          Mortgage Note dated: 03/27/2003


YOU ARE HEREBY NOTIFIED THAT SN SERVICING CORPORATION, THEIR EMPLOYEES,
AGENTS AND ATTORNEYS ARE ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
THAT WE OBTAIN WILL BE USED FOR THAT PURPOSE.

IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE IN BANKRUPTCY AND THIS DEBT
WAS NOT REAFFIRMED, THIS CORRESPONDENCE IS NOT AND SHOULD NOT BE
CONSTRUED TO BE AN ATTEMPT TO COLLECT SUCH A DEBT AS YOUR PERSONAL
LIABILITY, BUT IS INSTEAD A STEP IN THE ENFORCEMENT OF A MORTGAGE LIEN
AGAINST YOUR PROPERTY.

Dear Borrower:

Thank you for your interest in a mortgage modification. SN Servicing Corporation reviewed your application
as the servicing agent for U.S. Bank Trust National Association, as Trustee of the Lodge Series III Trust, who
is the holder of your note and SN Servicing Corporation is the servicer attempting to collect this debt on U.S.
Bank Trust National Association, as Trustee of the Lodge Series III Trust’s behalf.

SN Servicing Corporation has reviewed the request for a modification of this loan and unfortunately we are
unable to grant a modification of this loan based on the information received. This notice is being sent in
compliance with the applicable rules and regulations required by law, including but not limited to the Equal
Credit Opportunity Act.




                                  Main Office - NMLS ID# 5985, Branch Office - NMLS ID# 9785,
  Kelly Parrish - NMLS #378996, Scott Nielsen - NMLS #191008, Jeff Harrison - NMLS #1314656 Leann Lemoine – NMLS #1631473

Revised 08-06-2020
      Case 18-10643-elf Doc 175-4 Filed 06/09/21 Entered 06/09/21 11:56:17                                    Desc
                      Exhibit D: Loan Modification Denial Page 3 of 7
We consider a number of factors in making credit decisions. Please be advised that your recent request for a
modification has been denied for the following reasons:

[X] Payment Default During the Trial Period Plan: You have failed to make the trial period payments as
provided in the Trial Period Plan and you are in default.

[ ] Loan Paid or Reinstated: We have been informed that the subject loan has been paid or reinstated.

[X] Withdrawn Request or Non-Acceptance of Offer: You have withdrawn the request for consideration
of the modification or not accepted the offer made by SN Servicing Corporation. Failure to make the first
trial period payment in a timely manner is considered non-acceptance of the Trial Period Plan.

[ ] Incomplete Information: We have requested information or financial verification documents that have not
been received. Your failure to provide all required information and documents by the date provided makes
you ineligible for a modification.

[ ] Ineligible Income: We have determined that your income is insufficient, and/or you have excessive
obligations in relation to your income.

[ ] Ineligible Mortgage for HAMP: You were offered a modification through the federal Home Affordable
Modification Program (“HAMP”), but we are unable to offer you a modification because your loan did not
meet one or more of the following HAMP eligibility criteria.

    [ ] Your loan was not originated on or before January 1, 2009.
    [ ] Your loan with us is not a first lien mortgage.
    [ ] The current unpaid principal balance on your loan is higher than the program limit.
    [ ] Your loan has matured.

[ ] Ineligible Borrower: We are unable to offer you a modification because your current monthly housing
expenses, which include the monthly principal and interest payment on your first lien mortgage loan plus
property taxes, hazard insurance and homeowner’s dues (if any) is not within the allowable debt to income
ratio which would entitle you to be eligible for a modification.

[ ] Property Not Owner Occupied: We are unable to offer you a modification because you do not live in
the property as your primary residence.

[ ] Ineligible Property: We are unable to offer a modification because your property:

    []   is vacant
    []   has been condemned
    []   has more than four dwelling units or
    []   has excessive delinquent property taxes

[ ] Investor Guarantor Not Participating: We are unable to offer you a modification because:

    [ ] We service your loan on behalf of an investor or group of investors that has not given us the
    contractual authority to modify your loan.
    [ ] Your loan is insured by a private mortgage insurance company that has not approved a modification.
    [ ] Your loan is guaranteed and the guarantor has not approved a modification.

                                  Main Office - NMLS ID# 5985, Branch Office - NMLS ID# 9785,
  Kelly Parrish - NMLS #378996, Scott Nielsen - NMLS #191008, Jeff Harrison - NMLS #1314656 Leann Lemoine – NMLS #1631473

Revised 08-06-2020
      Case 18-10643-elf Doc 175-4 Filed 06/09/21 Entered 06/09/21 11:56:17                                    Desc
                      Exhibit D: Loan Modification Denial Page 4 of 7
[ ] Investor Declined Loan Modification: We are unable to offer you a modification because:
      _______________________________________________________________________________

[ ] Bankruptcy Court Declined: We are unable to offer you a modification because you have filed for
bankruptcy protection and the proposed modified loan terms were not approved by the Bankruptcy Court.
You may wish to contact your bankruptcy counsel or trustee to discuss this decision.

[ ] Loan Does Not Qualify Based on Modification Guidelines.

______________________________________________________________________________________

Although we have determined that you are not eligible for a loan modification, there may be other loss
mitigation options available to you, including forbearance, a payment plan, short sale, or deed-in-lieu. Please
contact me to discuss these options. We cannot guarantee that you will qualify for other loss mitigation
assistance. While your account is under review, you should consider your alternatives if loss mitigation is
denied.

Right to Appeal

You have the right to appeal our determination not to offer you the loan modification Trial Period Plan(s)
listed above. If you would like to appeal, you must contact us in writing at the address provided below,
no later than 9/3/2020 - 14 CALENDAR DAYS FROM THE DATE OF THIS LETTER, and state that
you are requesting an appeal of our decision.

You must include in the appeal your name, property address, and mortgage loan number. You may also
specify the reasons for your appeal, and provide any supporting documentation. Your right to appeal
expires 9/3/2020- 14 CALENDAR DAYS FROM THE DATE OF THIS LETTER. Any appeal
requests or documentation received after 9/3/2020 - 14 CALENDAR DAYS FROM THE DATE OF
THIS LETTER may not be considered.

If you elect to appeal, we will provide you a written notice of our appeal decision within 14 calendar
days of receiving your appeal. Our appeal decision is final, and not subject to further appeal.

If you elect to appeal, you do not have to make the full mortgage payment amount until resolution
of the appeal; however, the failure to make such payments may have adverse impacts to your credit
rating.

If we determine on appeal that you are eligible for a loan modification Trial Period Plan, we will
send you an offer for that Trial Period Plan. In that case, you may choose to make the full mortgage
payment amount (including any delinquent amounts and late charges that have accrued during the appeal
process) or you may notify us of your intent to accept the new Trial Period Plan payment offer by
contacting us at 1-800-603-0836 in writing at SN Servicing Corporation, 323 5th Street, Eureka, CA
95501 no later than 14 calendar days from the date of the appeal decision.

If we do not receive a response to an offer of loss mitigation, after 14 days we will deem that the lack of a
response as a rejection of a loss mitigation option.

If you wish to appeal the denial, you may email your appeal or mail the appeal to the address below. If
contacting SN Servicing through email please do not include confidential information.


                                  Main Office - NMLS ID# 5985, Branch Office - NMLS ID# 9785,
  Kelly Parrish - NMLS #378996, Scott Nielsen - NMLS #191008, Jeff Harrison - NMLS #1314656 Leann Lemoine – NMLS #1631473

Revised 08-06-2020
        Case 18-10643-elf Doc 175-4 Filed 06/09/21 Entered 06/09/21 11:56:17                                  Desc
                        Exhibit D: Loan Modification Denial Page 5 of 7

Email Address or Physical Mailing Address for sending Appeal Request.
    o customserv@snsc.com
             Or
    o SN Servicing Corporation
      Modification Appeals
      323 5th Street
      Eureka, Ca 95501

Included in the appeal correspondence, please provide the following information:

    o    Loan #
    o    Name as it appears on loan;
    o    Property Address
    o    Contact Phone #
    o    Best time to call to discuss their appeal.
    o    Reason(s) for the appeal of the Modification Denial.

If you are a North Carolina resident and you believe the loss mitigation request has been wrongly denied,
you may file a complaint with the North Carolina Office of the Commissioner of Banks website,
www.nccob.gov .

If you are a California resident, you may obtain additional documentation supporting the denial decision
upon written request.

If you wish to discuss the reasons for the denial of the modification or to discuss other loss mitigation options
you may contact us at (800) 603-0836 ext. 2643. Otherwise, SN Servicing Corporation shall proceed with
efforts to enforce the terms of the Note and Deed of Trust/Mortgage for payment of this account.

Sincerely,

SN Servicing Corporation
Jeff Harrison
800-603-0836 ext. 2643




                                  Main Office - NMLS ID# 5985, Branch Office - NMLS ID# 9785,
  Kelly Parrish - NMLS #378996, Scott Nielsen - NMLS #191008, Jeff Harrison - NMLS #1314656 Leann Lemoine – NMLS #1631473

Revised 08-06-2020
      Case 18-10643-elf Doc 175-4 Filed 06/09/21 Entered 06/09/21 11:56:17                                    Desc
                      Exhibit D: Loan Modification Denial Page 6 of 7
                                                       NOTICES


Hours of operation provided reflect general hours for SN Servicing.

Our decision was based in part upon information, not necessarily of a derogatory nature, from the consumer
reporting agencies identified below. The reporting agencies played no part in our decision and are unable to
provide the specific reasons for our decision. Because our decision is based on information in your credit
history, it is very important that you review the credit-related information that is being furnished to make
sure it is accurate. Under the Fair Credit Reporting Act and the Consumer Credit Reporting Agencies Act,
you have the right to make a written request to any credit reporting agency identified below within 60 days
of the receipt of this notice to obtain a free copy of your report:

Experian, P.O. Box 2002. Allen, TX 75013 (866) 200-6020 Toll-Free

Equifax Information Services, LLC. P.O.Box 740241, Atlanta, GA 30374
(800) 685-1111 Toll-Free

TransUnion Consumer Solutions, P.O.Box 2000. Chester, PA 19022-2000
(800) 916-8800 Toll-Free

You may seek assistance at no charge from HUD-approved housing counselors and may request assistance in
understanding this letter by asking for MHA HELP at the HOPE Hotline Number (888)995-HOPE.

The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on
the basis of race, color, religion, national origin, sex, marital status, age (provided the applicant has the
capacity to enter into a binding contract); because all or part of the applicant's income derives from any
public assistance program; or because the applicant has in good faith exercised any right under the Consumer
Credit Protection Act. The federal agency that administers compliance with this law concerning this creditor
is the Office of the Comptroller of the Currency, Customer Assistance Group, 1301 McKinney Avenue -
Suite 3450, Houston TX 77010.

If an attorney represents you, please refer this letter to your attorney and provide us with the attorney's name,
address and telephone number.




                                  Main Office - NMLS ID# 5985, Branch Office - NMLS ID# 9785,
  Kelly Parrish - NMLS #378996, Scott Nielsen - NMLS #191008, Jeff Harrison - NMLS #1314656 Leann Lemoine – NMLS #1631473

Revised 08-06-2020
        Case 18-10643-elf Doc 175-4 Filed 06/09/21 Entered 06/09/21 11:56:17                                                 Desc
                        Exhibit D: Loan Modification Denial Page 7 of 7
 Servicemembers Civil Relief                 U. S. D ep a rtm ent of H ous ing                    O M B A p p r o va l 2 5 0 2 - 0 5 8 4
 Act Notice Disclosure                           and Urban Development                                               Exp 3/31/2021
                                                    Office of Housing

Legal Rights and Protections Under the SCRA

Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be entitled to certain
legal protections and debt relief pursuant to the Servicemembers Civil Relief Act (50 USC App. §§ 3901-4043) (SCRA).

Who May Be Entitled to Legal Protections Under the SCRA?
  x Regular members of the U.S. Armed Forces (Army, Navy, Air Force, Marine Corps and Coast Guard).
  x Reserve and National Guard personnel who have been activated and are on Federal active duty
  x National Guard personnel under a call or order to active duty for more than 30 consecutive days under section
         502(f) of title 32, United States Code, for purposes of responding to a national emergency declared by the
         President and supported by Federal funds
    x    Active service members of the commissioned corps of the Public Health Service and the National Oceanic
         and Atmospheric Administration.
    x    Certain United States citizens serving with the armed forces of a nation with which the United States is
         allied in the prosecution of a war or military action.

What Legal Protections Are Servicemembers Entitled To Under the SCRA?
    x    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to entering
         military service shall not bear interest at a rate above 6 % during the period of military service and one year thereafter, in
         the case of an obligation or liability consisting of a mortgage, trust deed, or other security in the nature of a mortgage, or
         during the period of military service in the case of any other obligation or liability.
    x    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one year
         after the servicemember’s military service, a court may stop the proceedings for a period of time, or adjust the debt.
         In addition, the sale, foreclosure, or seizure of real estate shall not be valid if it occurs during, or within one year
         after the servicemember’s military service unless the creditor has obtained a valid court order approving the sale,
         foreclosure, or seizure of the real estate.
    x    The SCRA contains many other protections besides those applicable to home loans.

How Does A Servicemember or Dependent Request Relief Under the SCRA?

    x    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse must
         provide a written request to the lender, together with a copy of the servicemember’s military orders.
    x    [Servicer: SN Servicing Corporation, 323 Fifth Street, Eureka, CA 95501]
    x     There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy of a
         servicemember’s military orders to the lender in connection with a foreclosure or other debt enforcement action
         against real estate. Under these circumstances, lenders should inquire about the military status of a person by
         searching the Department of Defense’s Defense Manpower Data Center’s website, contacting the servicemember,
         and examining their files for indicia of military service. Although there is no requirement for servicemembers to
         alert the lender of their military status in these situations, it still is a good idea for the servicemember to do so.

How Does a Servicemember or Dependent Obtain Information About the SCRA?

    x    Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge Advocate, or their
         installation’s Legal Assistance Officer. A military legal assistance office locator for all branches of the Armed Forces
         is available at http://legalassistance.law.af.mil/content/locator.php
         x “Military OneSource” is the U. S. Department of Defense’s information resource. If you are listed as entitled to
              legal protections under the SCRA (see above), please go to www.militaryonesource.mil/legal or call 1-800-342-
              9647 (toll free from the United States) to find out more information. Dialing instructions for areas outside the
              United States are provided on the website.


                                  Main Office - NMLS ID# 5985, Branch Office - NMLS ID# 9785,
  Kelly Parrish - NMLS #378996, Scott Nielsen - NMLS #191008, Jeff Harrison - NMLS #1314656 Leann Lemoine – NMLS #1631473

Revised 08-06-2020
